COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                             NO. 02-13-00342-CV


IN RE C.M.                                                            RELATOR


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

motion for emergency stay and is of the opinion that all relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for emergency

stay are denied.

                                                   PER CURIAM

PANEL: MEIER, GARDNER and WALKER, JJ.

DELIVERED: October 7, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).